DOWDELL, J.
There was no exception reserved to the inadvertent remarks made by the presiding judge to defendant’s counsel within the hearing of the jury, in regard to his appealing the case. Besides if there had been, the subsequent explanation and caution made by the court to the jury were sufficient to correct any unfavorable impression that the remarks might have occasioned.
There is no pretense that the deceased made any demonstration toward the defendant, and under no phase of the evidence could the doctrine of self-defense be invoked. Nor does the evidence show any such demonstration to have been made by the deceased toward Dan Thomas, the brother of defendant, that was reasonably calculated to produce in the mind of the- defendant an honest belief that it was necessary for him to shoot the deceased to save his brother from great bodily harm. Charges Nos. 1 and 4 requested by the defendant are predicated both upon the doctrine of self-defense, and of taking life to prevent the commission of a felony; and *9besides being otherwise faulty were on the undisputed evidence in the case properly refused as being abstract.
The law is too well settled in this State to admit of controversy, or to call for citation of authority, that mere words, however insulting or abusive, will not serve to reduce a homicide from murder to manslaughter. The-evidence does not show any act on the part of the deceased that possibly under the law could be considered by the jury as sufficient to engender that sudden passion or heat of blood, which the law says may under some circumstances reduce the homicide from murder to manslaughter. There was no error in the refusal of charge No. 2.
A charge similar to and substantially the same as No. B, requested by the defendant, has been condemned by this court as misleading.—Avery v. State, 124 Ala. 20.
We have no statute in this State and we know no law in the absence of evidence from which the jury might find a lower degree of homicide than murder, that requires the court to charge upon manslaughter. On the-undisputed evidence in this case the defendant was guilty of murder.
There is no error in the record and the judgment of the court is affirmed.